DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sevastakis (US 4,000,773, previously cited).
Re Claim 1. Sevastakis teach match mold (Fig. 2) for continuous casting device, said continuous casting device comprising a shell provided with an inlet end configured to receive the match mold and an outlet end configured to release solidified metal; and a cooling system arranged around the shell; said match mold for continuous casting device being configured to be housed inside the shell, and comprising: 
a base (item 30a) and an extension body (items 16, 40 & 42) that extends axially relative to the base; 
the base comprises an aperture (item 50) configured to allow passage of liquid metal into the shell; 


Continuous casting device is not a part of the claimed match mold, but an intended use of the claimed match mold. Therefore, details of continuous casting device does not affect the patentability of the claimed match mold.
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111. 02.

	Since the match mold of Sevastakis and the claimed match mold are structurally indistinguishable, the match mold of Sevastakis is capable of performing all claimed functions.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Re Claim 3. Sevastakis teach wherein the base includes an outer surface (Fig. 1, surface of item 30a facing item 19) configured to be in sealing contact with the inlet end of the shell (Fig. 1).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (KR 10-2007-0077859 A, cited by applicant).
Re Claim 1. Han teaches match mold (Fig. 3) for continuous casting device, said continuous casting device comprising a shell provided with an inlet end configured to receive the match mold and an outlet end configured to release solidified metal; and a cooling system arranged around the shell; said match mold for continuous casting device being configured to be housed inside the shell, and comprising:  
a base (left end of item 300) and an extension body (item 330) that extends axially relative to the base; 
the base comprises an aperture (item 313) configured to allow passage of liquid metal into the shell; 
the extension body comprises a radial projection (item 310) extending from the base and in contact with at least a portion of an inner face of the shell in order to exchange heat with the cooling system.  

Continuous casting device is not a part of the claimed match mold, but an intended use of the claimed match mold. Therefore, details of continuous casting device does not affect the patentability of the claimed match mold.



Re Claim 3. Han teaches that the base includes an outer surface (Fig. 3, surface of item 310 facing item 110) configured to be in sealing contact with the inlet end of the shell (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 1 above, and further in view of Xu et al. (CN 106001469 A, hereinafter Xu, cited by applicant).
The teachings of Han have been discussed above.


	The invention of Xu encompasses horizontal continuous casting mold. Xu teaches to position the opening of the base only on the lower portion of the base (Fig. 3 & Fig.5-7 b-d).
	In view of Xu, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Han to position the opening of the base only on the lower portion of the base; since Xu teaches the advantage of doing it, which is to generate turbulent flow which produces smooth surface (abstract).
	The modified invention of Han in view of Xu would have the opening of the base only on the lower portion of the base. Therefore, the radial projection would be positioned in a region diametrically opposite the aperture of the base.

Response to Arguments
Applicant's arguments filed 10/13/21 have been fully considered but they are not persuasive.
On page 5, regarding claim 1, applicant argued that the examiner did not consider that the mold of Sevastakis has a sleeve and a flange.
The examiner disagrees with this because a sleeve and a flange of Sevastakis is not a part of the match mold but a part of the continuous casting device. In addition, the current claim language does not preclude the match mold having a sleeve and a flange.


The examiner disagrees with this because claim 1 only requires an opening configured to allow passage of liquid metal, which liquid passage openings of Sevastakis meet.

On page 7, regarding claim 1, applicant argued that the claimed extension body is uniform and the tip comprises a reduction to avoid a termination with sharp edge and solid and does not have any cutout/hole/recess, while the body of Sevastakis has a recess for air intake.
The examiner disagrees with this because the current claim language does not preclude the body having a recess.
In response to applicant's argument that body being uniform and the tip comprises a reduction to avoid a termination with sharp edge, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

On page 9, regarding claim 1, applicant argued that the liquid passage openings of Han are different from the opening of the instant application, since the liquid passage openings are holes while the opening is a cut/tear.
The examiner disagrees with this because claim 1 only requires an opening configured to allow passage of liquid metal, which liquid passage openings of Han meet.


The examiner disagrees with this because the current claim language does not preclude the body having a slit, nor the extension having the same thickness of the mold base.

On page 11, regarding claim 11, applicant argued that claimed invention is designed to be used with cast iron, while the cited references are not specifically designed for use with cast iron.
In response to applicant's argument that the cited references are not specifically designed for use with cast iron, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., designed for use with cast iron) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

10/19/2021